     Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 1 of 10



                   United States District Court
                     District of Massachusetts

                                   )
Robert Nightingale,                )
                                   )
          Plaintiff,               )
                                   )
          v.                       )     Civil Action No.
                                   )     19-12341-NMG
National Grid USA Service          )
Company, Inc. et al,               )
                                   )
          Defendants.              )



                         MEMORANDUM & ORDER

GORTON, J.

     This putative class action involves claims of unfair and

deceptive business practices in violation of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A.      Robert Nightingale

(“plaintiff” or “Nightingale”) brings this action on behalf of

himself and all others similarly situated against National Grid

USA Service Company, Inc. (“National Grid”), iQor US Inc.

(“iQor”) and its subsidiary First Contact LLC (“First Contact”).

     Pending before the Court is the motion of First Contact and

iQor (collectively, “defendants”) to dismiss for failure to

state a claim pursuant to Fed. R. Civ. P. 12(b)(6).        For the

following reasons that motion will be denied.




                                  -1-
       Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 2 of 10



  I.     Background

  Nightingale is a resident of Boston, Massachusetts.           National

Grid is an electricity, natural gas and clean energy delivery

company located in Waltham, Massachusetts.         iQor provides

business process services, including first-party debt collection

services.    First Contact is a wholly-owned subsidiary of iQor

and provides business support services.        Both business entities

are located in St. Petersburg, Florida.

       Plaintiff alleges that he incurred a debt to National Grid

for electricity services and National Grid contracted with First

Contact and iQor to place first-party collection calls on its

behalf in order to collect that debt.

       Between June 20 and June 23, 2018, defendants allegedly

called Nightingale’s cell phone five times in an attempt to

collect the debt.     Nightingale claims that defendants’ repeated

calls (1) caused him anger, anxiety, emotional distress, fear,

frustration and embarrassment; (2) were distracting,

inconvenient and an invasion of his personal privacy and (3)

wasted his time and energy.

       In October, 2018, plaintiff filed a complaint in

Massachusetts Superior Court on behalf of himself and a putative

class of Massachusetts consumers, naming “National Grid USA

Company, Inc.” as the sole defendant.        In December, 2018,

plaintiff filed an amended complaint correctly identifying the

                                    -2-
        Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 3 of 10



defendant as National Grid USA Service Company, Inc. During

discovery, National Grid represented that it had contracted with

First Contact to place first-party collection calls on its

behalf.    In September, 2019, Nightingale filed a second amended

complaint naming First Contact and iQor as co-defendants.            First

Contact and iQor then removed the action to this Court on

grounds of diversity jurisdiction and pursuant to the Class

Action Fairness Act, 28 U.S.C. § 1453(b).

  II.     Motion to Dismiss

          A. Legal Standard

     To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).          A claim is

facially plausible if, after accepting as true all non-

conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).       A court may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Id.      Rather, the relevant inquiry focuses on the




                                     -3-
     Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 4 of 10



reasonableness of the inference of liability that the plaintiff

is asking the court to draw. Id. at 13.

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).

       A. Applicable Law

     The Massachusetts debt collection regulations were enacted

pursuant to authority granted to the Office of the Attorney

General by Chapter 93A.    Those regulations restrict the

frequency with which “a creditor may attempt to contact a debtor

via telephone in order to collect a debt.” Armata v. Target

Corp., 99 N.E.3d 788, 790 (Mass. 2018).      Specifically, 940

C.M.R. § 7.04(1)(f) bars creditors from “[i]nitiating a

communication with any debtor via telephone . . . in excess of

two such communications in each seven-day period.” Id.

     To state a claim under the subject regulation, a plaintiff

must allege that (1) he is a debtor, (2) the defendants are

creditors, and (3) defendants telephoned him in an effort to

collect a debt more than twice over the course of a seven-day

period. See Harrington v. Wells Fargo Bank, N.A., No. CV 19-

11180-RGS, 2019 WL 3818299, at *3 (D. Mass. Aug. 14, 2019).




                                  -4-
     Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 5 of 10



       B. Application

            i. Chapter 93A Claim

     iQor and First Contact maintain that Nightingale’s

complaint fails to allege a Chapter 93A violation because it

relies on conclusory allegations and omits basic facts about (1)

the debt, (2) the debt collection calls and (3) plaintiff’s

specific injury.    Nightingale responds that the complaint

sufficiently states a claim for relief because it alleges that

defendants collectively engaged in deceptive acts that caused

him to suffer separate, identifiable injuries including

emotional distress.

     The facts as set forth in the complaint, and taken as true

for the purposes of a motion to dismiss, suggest that (1)

Nightingale incurred a financial obligation to National Grid,

(2) National Grid contracted with First Contact and iQor to

place debt collection calls on its behalf and (3) between June

20 and June 23, 2018, the defendants placed more than two calls

within a seven-day period.    Therefore, plaintiff has properly

pled a Chapter 93A violation.

     The mere fact that a Chapter 93A violation occurred,

however, does not necessarily mean that a consumer is entitled

to relief. See Tyler v. Michaels Stores, Inc., 984 N.E.2d 737,

745 (Mass. 2013).     The Massachusetts Supreme Judicial Court has

explained that, a consumer is only entitled to relief if:

                                  -5-
      Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 6 of 10



      [T]he violation of the legal right that has created the
      unfair or deceptive act or practice . . . cause[d] the
      consumer some kind of separate, identifiable harm arising
      from the violation itself.

Id.

      Nightingale contends that his injuries are distinct from

the Chapter 93A violation because, although the violation arose

from defendants’ placement of more than two collection calls

within a seven-day period, the injury stems from the effect

those calls had on him (e.g., emotional distress, anger,

frustration and embarrassment).      The defendants maintain that

the complaint only alleges “negative emotions” which do not

constitute a separate, identifiable harm.

      The contours of a Chapter 93A injury are imprecise. See

Shaulis v. Nordstrom, Inc., 865 F.3d 1, 7 (1st Cir. 2017)

(noting that “[m]any courts, both state and federal, have

struggled to explain what constitutes an injury under Chapter

93A.”).   A plaintiff cannot state a Chapter 93A claim by

alleging only a deceptive practice, regulatory noncompliance, or

the “impairment of an abstract right without economic loss”. Id.

(quoting Rule v. Fort Dodge Animal Health, Inc., 607 F.3d 250,

253 (1st Cir. 2010).    To be a legally cognizable injury, the

harm “must go[] beyond the deception itself.” Id.

      Nevertheless, non-economic injuries may be legally

cognizable under Chapter 93A. See O'Hara v. Diageo-Guinness,


                                   -6-
     Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 7 of 10



USA, Inc., 306 F.Supp.3d 441, 453 (D. Mass. 2018)(noting Chapter

93A injuries may include emotional distress or an invasion of

privacy).    Courts in this district have explicitly held that

anger, anxiety, emotional distress, fear, frustration,

embarrassment, distraction and inconvenience may constitute

separate, identifiable harm under Chapter 93A. See, e.g.,

Harrington, 2019 WL 3818299, at *4 (holding such injuries

sufficient to plausibly plead a Chapter 93A claim and citing

cases);   Niedzinski v. Cooper, No. 4:19-CV-40037-TSH, 2019 WL

4396806, at *7 (D. Mass. Aug. 14, 2019).

     Nightingale’s complaint is short on “substantive factual

development.” See Niedzinski, 2019 WL 4396806, at *7.         He does,

however, allege that (1) he is a debtor, (2) defendants are

creditors who called him at a frequency that violates Chapter

93A and (3) he suffered separate, identifiable injuries (i.e.,

anger, anxiety, emotional distress, fear, frustration and

embarrassment; distraction, inconvenience and invasion of

privacy; and wasted time and energy).      Accordingly, plaintiff

has pled more than a per se injury and his complaint pleads just

enough facts to state a claim. See id.

            ii. “Shotgun” Pleading

     The defendants next contend that the complaint is an

impermissible “shotgun” pleading in violation of Fed. R. Civ. P.

8(a) because it lumps together multiple defendants and is

                                  -7-
     Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 8 of 10



unclear with respect to which defendant committed each of the

alleged wrongful acts.    Defendants claim that Nightingale fails

to make substantive allegations specific to either First Contact

or iQor and therefore, they cannot discern which defendant is

allegedly responsible for particular conduct.       Plaintiff

responds that the complaint properly alleges that both First

Contact and iQor called him in an attempt to collect the debt

and thus they are each directly liable.

     Courts in this District have explained that:

     To provide the notice required under Rule 8(a), a plaintiff
     cannot “lump” defendants together when it cannot be
     reasonably inferred that all of the defendants were
     involved in the alleged misconduct, or it is otherwise not
     clear to which defendant or defendants the plaintiff is
     referring.

Sires v. Hefferman, No. CA 10-11993-MLW, 2011 WL 2516093, at *5
(D. Mass. June 21, 2011).

     In support of their contention that the complaint is

defective, the defendants rely in part on the Tenth Circuit’s

decision in Robbins v. Oklahoma which held a complaint was

inadequate in part because of its “use of . . . the collective

term ‘defendants’ . . . with no distinction as to what acts are

attributable to whom”. 519 F.3d 1242, 1250 (10th Cir. 2008).

Unlike that case, and others cited by defendants, however,

Nightingale provides adequate notice as to the nature of the

claim against each defendant because his complaint “make[s]



                                  -8-
     Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 9 of 10



clear exactly who is alleged to have done what to whom.” See id.

(emphasis omitted).

     Nightingale alleges that both First Contact and iQor placed

collection calls to him on National Grid’s behalf at a frequency

that violated 940 C.M.R. § 7.04(1)(f) and that as result he

suffered separate injuries, including emotional distress.         The

complaint states a cognizable basis for liability as to each

defendant and thereby gives each defendant notice of their

allegedly wrongful acts. See id.     The complaint is not,

therefore, a “shotgun” pleading.

     iii. Claim Against iQor

     Finally, defendants contend that iQor is not a proper party

because a parent corporation is not liable for the acts of its

subsidiaries.   Plaintiff responds that he is not pursuing iQor

solely under a veil-piercing theory but under a theory of direct

liability.

     The complaint alleges that National Grid contracted with

First Contact and iQor to place debt collection calls to

Nightingale and that both entities called him in an attempt to

collect the debt.   Those facts, taken as true for the purposes

of a motion to dismiss, indicate that iQor is a proper party

under a theory of direct liability.      Accordingly, at this stage,

the Court need not address the veil-piercing issue because

plaintiff states a valid Chapter 93A claim against iQor.

                                  -9-
     Case 1:19-cv-12341-NMG Document 15 Filed 08/04/20 Page 10 of 10




                                 ORDER


     For the foregoing reasons, defendants’ Motion to Dismiss

for Failure to State a Claim (Docket No. 8) is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated August 4, 2020




                                  -10-
